DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments and arguments filed on 12/18/2020 are acknowledged and have been fully considered.  Claims 1, 2, 5, 6, 8, and 9-13 are now pending.  Claims 3-4, and 7 are canceled; claims 1, 5-6, 9, and 11-13 are amended; no claims are withdrawn; no claims are new.
Claims 1, 2, 5, 6, 8, and 9-13 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 12 is objected to because of the following informalities:  The claim contains “LSEP” artifacts as shown below.

    PNG
    media_image1.png
    255
    788
    media_image1.png
    Greyscale

Appropriate correction is suggested to remove the LSEP artifacts.
Claim 12 is objected to because of the following informalities:  Methacryloyl Ethyl BEtaine/Acrylates.  Appropriate correction is suggested to “Methacryloyl Ethyl Betaine/Acrylates”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Healy et al. (US 2005/0266035)
Healy et al. teaches a liquid, water-repellent, substantially anhydrous, spray-pumpable skin protectant composition (see abstract).  Healy et al. teaches protecting skin, including from chaffing and chapping (see [0142]).  Healy et al. teaches that the spray-pumpable composition is also able to be dispensed using a pressurized dispenser (see [0140]), and teaches that “spray cans” or “aerosol cans,” which use propellants are well-known types of pressurized dispensers (see [0139]).  Healy et al. teaches that the composition includes a carrier and a film forming component (see abstract). Healy et al. teaches that the film forming component can be a silicon-containing polymer (see [0106]) or a synethitc wax polymeric agent (see [0117], i.e. water-insoluble occlusive film forming polymers).  Healy et al. teaches that the carrier can be mineral oil or a mineral oil replacement such as cyclomethicone (see abstract).  As evidenced by instant claim 13, cyclomethicone meets the limitation of a friction reducing agent for reducing the coefficient of friction on the exterior surface of the film-formed composition.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. Healy et al. further teaches examples which include both mineral oil and cyclomethicone, and thus both a carrier and friction reducing agent are present, as required by the instant claims (see [0086]). Healy et al. teaches spraying (i.e. applying) the composition onto the skin (see abstract).  Healy et al. does not teach the use of pentane, therefor the compositions read on a “pentane-free solvent”.
Although, Healy et al. teaches a method of forming a film on the skin using a composition with the same limitation as instantly claimed, and teaches that the composition can be applied as an aerosol, the reference does not exemplify the instant embodiments.
However, regarding claims 1 and 13, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to look at the suggested methods provided by Healy et al.  One would have been motivated to do so since Healy et al. teaches that the compositions can be applied as an aerosol. Therefore, it is within the skill of an artisan to look at the suggested embodiments and arrived at the instantly claimed method.  Regarding the recitation “to form a friction reducing film”, this is interpreted as an intended result of a process step positively recited.  Healy et al. discloses the same composition as instantly claimed with the same steps and specifically teaches a film forming component, and thus, the same intended result would be expected.  Further, regarding the recitation of “not irritating to the skin”, 
Regarding claim 11, Healy et al. discloses that the carrier can be mineral oil (see abstract) and utilizes mineral oil in examples (see [0086]).  Further, regarding the recitation of “such that the solvent is safe for application to the skin”, Haely et al. teaches applying the composition to the skin of humans, including infants.  A person of ordinary skill in the art would reasonably assume that a composition taught for the application to the skin of an infant would be considered “such that the solvent is safe for application to the skin”.

Claims 1, 2, 8-12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Healy et al. (US 2005/0266035) in view of Healy et al. (US 2011/0250147, hereafter referred to as Healy II).
The teachings of Healy et al. have been set forth above.  Additionally it is noted that Healy et al. teaches examples with at least 2% by weight of cyclomethicone (see [0086]).
Healy et al. does not teach an aerosol propellant or that the film forming agent is an acrylic copolymer.  Healy et al. does not teach applying the composition the skin of a foot.
Healy II teaches a method of pre-treating with providing a dispensing device containing a film forming material and applying a film forming material to an area of skin, to reduce friction (see abstract). Healy II teaches that the method is for reducing skin 
Regarding claim 2, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the method of Healy et al. to the skin of foot as taught by Healy II.  One would be motivated to do so with a reasonable expectation of success as both methods are drawn to skin protection, and Healy II teaches that the method can be practiced with the skin of the foot to reduce friction (see Figure 1).
Regarding claims 8 and 10, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add an aerosol solvent, such as dimethyl ether, as taught by Healy II to the method of Healy et al.  One would be motivated to do so with a reasonable expectation of success as Healy et al. suggests that pressurized dispensers may be used in the taught method, and Healy II teaches the application of a similar composition to the skin can be accomplished utilizing an aerosol.
Regarding claim 9, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize about 50% by weight of dimethyl ether, 4-10% by weight acrylic co-polymer, 1-7% by weight friction reducing agent, and 35% by weight of the carrier solvent in the method of Healy et al. and Healy prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Regarding claim 12, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize an acrylic co-polymer (i.e. acylrates copolymer) as taught by Healy II in the method of Healy et al.  One would be motivated to do so with a reasonable expectation of success as Healy II teaches that an acrylic co-polymer can successfully be used in a method of film formation to protect skin.

Claims 1, 5, 6, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Healy et al. (US 2005/0266035) in view of Scheps (US 4,942,029).
The teachings of Healy et al. has been set forth above.
Healy et al. does not teach 1-5% by weight of at least one plasticizer.
Scheps teaches a medicated skin composition that is applied to the skin to form an antimicrobial barrier (see abstract).  Scheps teaches that the composition includes a citric acid ester plasticizer (see abstract). Scheps teaches a film-forming amount of a copolymer is present in the composition (see column 1, lines 20-23).  Scheps teaches 
Regarding claims 5 and 6, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize 0.1 to 3% by weight of a plasticizer, such as acetyl tributyl citrate, as taught by Scheps in the method of Healy et al.  One would be motivated to do so with a reasonable expectation of success to increase the flexibility of the film formed.  Further, Scheps teaches that acetyl tributyl citrate can be successfully utilized in a method of forming a film on the skin.

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive in view of the modified grounds of rejection set forth above as necessitated by amendment.
Applicant argues that Healy et al. is not an enabling reference as to any form of aerosol dispensation.  However, Healy et al. teaches that the spray-pumpable composition is also able to be dispensed using a pressurized dispenser (see [0140]), and teaches that “spray cans” or “aerosol cans,” which use propellants are well-known types of pressurized dispensers (see [0139]).  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Applicant argues that Healy et al. expressly teaches away from the use of aerosols, as being inappropriate for use on or near an infant.  However, Healy et al. teaches that hand-held spray pump dispensers are easier to use, more environmentally friendly, and there use avoids having a pressurized container used near, for example, an infant (see [0131]). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  Furthermore, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  It is specifically noted that Healy et al. teaches that the spray-pumpable composition is also able to be dispensed using a pressurized dispenser (see [0140]), and teaches that “spray cans” or “aerosol cans,” which use propellants are well-known types of pressurized dispensers (see [0139]).  
See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Further, as evidenced by McKee et al. (“Toxicology of n-Pentane”), n-pentane is not acutely toxic by oral or inhalation routes, and it is not a skin or eye irritant and does not induce skin sensitization (see abstract).  Thus, Applicant’s argument that the Healy II formulation is disqualified for human use is not found to be persuasive.
Applicant argues that the proposed combination of the teachings of Healy et al. and Healy II are non-compatible, and if sought somehow to be “combined” would not lead to a functional product.  However, the instant claims are drawn to a method of reducing frictional engagement, not to a composition.  Further, as set forth above Healy et al. renders the claimed method obvious.
Applicant argues that Schleps is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Schleps is drawn to the formation of a barrier on the skin (see abstract), including film forming polymers (see column 1, lines 20-23).
Applicant argues that adding a plasticizer to the pump-stray composition of Healy et al. will not convert the Healy composition into an aerosol spray.  However, Healy et al. teaches that the spray-pumpable composition is also able to be dispensed using a pressurized dispenser (see [0140]), and teaches that “spray cans” or “aerosol cans,” which use propellants are well-known types of pressurized dispensers (see [0139]).  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Melissa L Fisher/           Primary Examiner, Art Unit 1611